Title: To Thomas Jefferson from Benjamin Bankson, 30 September 1793
From: Bankson, Benjamin
To: Jefferson, Thomas



Sir
Philadelphia, September 30th. 1793.
 
The inclosed Letters and papers from Mr. Dumas were received last Wednesday—a number of French News papers and a pamphlet accompanied them, which I have retained agreeably to your instructions.
The Letter with Mr. Genet’s name on the outside was taken from the post office last Saturday, and is the only one from any of the foreign Ministers that has come to my hands.
I did not receive an answer from Genl. Moylan until the 25th. on which day the Express I had sent returned with one, a copy of which is enclosed. I immediately forwarded a Letter to Major Lenox whose residence is about 10 miles from the City—and expect his answer to morrow.
The Documents to accompany Mr. Morris’ Letter I hope to finish this day, and shall exert myself in finding an opportunity to transmit them—none as yet has offered. Not a word from any of the Gentlemen of the Office since your departure. I have the honor to be with great respect Sir, your most Obed servt.

Benjn. Bankson


NB: Fenno did not print last week.

